Citation Nr: 1514961	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  07-13 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for major depressive disorder.  

2.  Entitlement to an increased evaluation for service-connected residuals of traumatic brain injury (TBI), evaluated as 40 percent disabling prior to October 25, 2013, and 70 percent disabling on and after October 25, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2006 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The June 2006 rating decision, in pertinent part, declined to reopen the underlying claim of service connection for major depressive disorder, and the December 2009 rating decision increased the disability rating for the residuals of TBI to 40 percent, effective January 26, 2009 (prior to the date of claim).  

In January 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge, and a transcript of the hearing has been included in the Veterans Benefits Management System (VBMS) file.  In April 2013, the Veteran testified at a videoconference hearing before a different VLJ regarding the same issues; a transcript of that hearing has been associated with his Virtual VA electronic folder.  Both VLJs who held the hearings are still employed at the Board and are also signatories to this decision.  

All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  

Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issue, a third VLJ is assigned to the panel after the second Board hearing has been held.  In Arneson v. Shinseki, 24 Vet. App. 379 (2012), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  As stated above, the Veteran testified at two hearings before two different VLJs currently employed at the Board concerning the issues listed above.  Thus, a third VLJ will be assigned to the panel deciding this appeal.  In a letter dated in August 2013, the Veteran was afforded the opportunity for a hearing before the third member of the decision panel.  He subsequently responded that he did not want an additional hearing.  Thus, there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  See Id; 38 C.F.R. § 20.700(a) (2014).  

This matter was previously before the Board in April 2011 at which time the Board reopened and remanded the issue of entitlement to service connection for a seizure disorder secondary to service-connected residuals of TBI, and also remanded the claim for a higher rating for residuals of TBI, for additional development.  At the same time, the Board determined that the issue regarding whether to reopen the claim for service connection for depression was inextricably intertwined with the issue of entitlement to service connection for a seizure disorder, and essentially deferred adjudicating the issue.  

In the September 2013 Board decision, the Board remanded the current issues on appeal for additional evidentiary development.  Specifically, the RO was directed to obtain the Veteran's outstanding VA treatment records pertaining to his claimed disorders and associate them with the claims file.  They were also instructed to schedule the Veteran for a VA neurological examination to determine the nature and etiology of his seizure disorder, as well as a psychiatric examination to determine the etiology of any current psychiatric disability, including depression.  Finally, the RO was instructed to schedule the Veteran for a VA examination to determine the nature and severity of his service-connected TBI residuals.  The Board notes that VA treatment records issued at the West Haven VA Medical Center (VAMC), and dated from October 2010 to March 2015 have since been obtained and associated with the VBMS and Virtual VA folder.  The Veteran was afforded neurological and psychiatric examinations in October 2013, the reports of which are associated with the claims file.  The neurological evaluation evaluated the severity of the Veteran's TBI residuals, and also addressed the nature and etiology, as well as the severity of any disorders attributed to the Veteran's TBI residuals, to include his seizure disorder and his headaches.  

Following this examination, in a December 2013 rating action, the RO granted service connection for seizure disorder and evaluated it as forty percent disabling, effective September 26, 2005.  The Board finds that this grant of service connection for a seizure disorder constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997). The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.

The RO subsequently readjudicated the remaining claims and, upon denial of these claims, issued a Supplemental Statement of the case (SSOC) in December 2013. Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

With regard to the Veteran's claim for a higher rating for TBI residuals,  during the pendency of the Veteran's appeal, and specifically in the December 2013 rating action, the RO increased the disability evaluation for the service-connected residuals of TBI to 70 percent, effective from October 25, 2013.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), as well as a higher rating for a seizure disorder were raised by the record in the March 2014 Supplemental Claim for Compensation.  The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to his service connected disabilities (TDIU) was raised in a May 2014 claim, and the issue whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits was also raised in an August 2014 statement.  Other than the claim for a higher rating for the seizure disorder, all these claims were adjudicated in the March 2015 rating decision and the Veteran has not appealed these decisions yet.  However, the claim for a higher rating for the seizure disorder has not been adjudicated yet.  As such, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The underlying de novo claims for service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied service connection for depression on the basis that the evidence did not reflect that the Veteran had a diagnosis of depression that was incurred in, or aggravated by military service.  

2.  Additional evidence received since January 2004 is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for depression.  

3.  Throughout the appeal period, the credible and probative evidence of record demonstrates that the Veteran's residuals of TBI have been productive of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment, a level of impairment of 3 for his memory, attention, concentration and executive function facet of cognitive impairment.  

4.  At no time during the pendency of the appeal has any facet of the Veteran's residuals of TBI consisting of cognitive impairment been rated (or ratable) as "total".  

5.  Effective August 21, 2009, The Veteran's residuals of TBI was objectively shown to have resulted in ongoing headaches that occur at least several times a week, are pulsating and throbbing in nature, and are characterized by pain, sensitivity to light and sensitivity to sound.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision which denied service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).  

2.  The evidence received subsequent to the January 2004 rating decision is new and material, and the previously denied claim for service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  For the entire duration of the appeal, the schedular criteria for a rating of 70 percent, but no higher, for residuals of TBI have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045 (2014).  

4.  A separate noncompensable rating for the Veteran's headaches is granted, effective from August 21, 2009.  38 U.S.C.A. § 1155 (West 2014); § 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him/her that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to the Veteran's petition to reopen the previously denied claim for service connection for depression, VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 10, (2006).  The duty to notify requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

The Veteran was provided with appropriate Kent notification through an October 2005 letter.  Here, however, regardless of this notification, the Board is reopening the Veteran's previously denied claim for service connection for depression.  Thus, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him because the Board is granting in full this aspect of his appeal.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

With regard to the Veteran's claim for a higher rating for his residuals of a TBI, the Veteran filed his claim seeking an increased rating for his service-connected TBI residuals in March 2009.  A letter dated in April 2009 satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected residuals of TBI.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This letter also provided the Veteran with notice of how disability ratings and effective dates are determined.  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  In any event, reviewing the April 2009 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to his increased rating claim.  

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this claim is required.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Furthermore, pursuant to the September 2013 Board remand, the RO obtained the Veteran's more recent VA medical records dated from 2010 to 2015, and associated these records with the claims file.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the issue on appeal were obtained in August 2009, June 2011, and October 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and material evidence

The Veteran contends that his depression was incurred in service, and/or is secondary to his service-connected residuals of TBI.  Service connection for depression was considered and denied by the RO in the April 2003 and January 2004 decisions.  Notices of both denials were provided to the Veteran and while the Veteran filed a notice of disagreement with both decisions, he failed to perfect his appeal following the February 2005 Statement of the Case (SOC).  Thus the January 2004 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran now seeks to reopen his claim and filed the most recent application to reopen his claim of service connection for depression in September 2005.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

As previously noted above, in the January 2004 rating decision, the RO denied the Veteran's claim on the basis that there was no medical evidence of record reflecting a diagnosis of depression, or reflecting that this disorder was incurred in service or secondary to the Veteran's service-connected residuals of TBI.  

The evidence associated with the claims file subsequent to the January 2004 rating decision includes, but is not limited to, VA treatment records dated from 2006 to 2015; the August 2010 and October 2013 VA examination reports; and the January 2011 and April 2013 Hearing Transcripts.   

VA treatment records dated from 2006 to 2015 reflect that the Veteran was diagnosed with, and treated for his depression throughout the years.  A March 2006 VA outpatient report reflects the Veteran was assessed with having depression and insomnia, and prescribed with 50 milligrams of trazadone to help treat his symptoms.  The Veteran underwent a screening test for depression in October 2008, the results of which were positive for moderate depression.  The Veteran reported to be struggling with depression during a January 2009 VA treatment visit, and he reported to feel more depressed and anxious during a June 2009 walk-in visit.  In July 2013, the Veteran underwent a Beck Depression Inventory-II test, the results of which reflected a PHQ-9 Depression Scale Score of 17, which according to the guide for interpreting PHQ-9 scores, warranted treatment for depression, using antidepressant, psychotherapy and/or a combination of treatment.  The Veteran underwent a mental health evaluation during this same treatment visit, during which time it was noted that his thought process was linear and goal directed and he did not exhibit any looseness of associations.  However, the Veteran's insight was variable, and his attention/concentration reflected variable mental functioning.  Specifically, it was noted that the Veteran does crossword puzzles at times, and other days he lacks any concentration.  The Veteran reported that his mood was somewhat depressed due to his circumstances, and his affect was congruent with his mood.  He was diagnosed with having depressive disorder, not otherwise specified (NOS), and prescribed with medication for his depression.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the January 2004 decision and finds that the majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board finds that this evidence is relevant in establishing that the Veteran currently has a diagnosis of depression.  In determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because the RO in January 2004 denied the claim, in part, on the basis that the evidence of record was absent a diagnosis of depression, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for depression.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  

II.  Increased Rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran seeks a higher rating for his service-connected residuals of a TBI disability.  As noted above, his appeal arises from the December 2009 rating decision wherein the RO increased the disability rating for the service-connected TBI residuals to 40 percent, effective from January 26, 2009.  Later, in an April 2014 rating decision, the RO assigned a 70 percent rating for the disability effective from October 25, 2013.  The Veteran continues to seek ratings higher than what is currently assigned for his service-connected TBI residuals.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Throughout the pendency of the claim, the Veteran's residuals of a TBI have been rated under the criteria of 38 U.S.C.A. § 4.124a, Diagnostic Code 8045.  Effective October 23, 2008, VA amended the criteria for rating residuals of TBIs, or more specifically, neurological and convulsive disorders, including under Diagnostic Code 8045.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date.  A veteran whose residuals of TBI are rated under Diagnostic Code 8045 prior to the amendment, however, is permitted to request review under the amended criteria regardless of whether his disability has worsened since the last review or VA receives additional evidence.  

Here, the Veteran filed his claim for an increased rating in March 2009.  Accordingly, the current rating criteria for TBI are applicable.  Presently, Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  

Note (5): A Veteran whose residuals of a TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  

The Veteran's TBI residuals, to include his physical, emotional, and cognitive impairment, were evaluated several times throughout the appeal.  He was afforded a general VA examination in August 2009, at which time he provided his medical history and described how his TBI and the subsequent residuals were incurred.  During the portion of the examination focused on the Veteran's TBI residuals, the Veteran reported to experience headaches two to three times a week that are located in his left temple, and are sharp and throbbing in nature.  The Veteran also reported to experience blurred vision with his headaches, as well as photophobia, phonophobia and intermittent nausea related to his headaches.  In addition, the Veteran reported to experience hypersensitivity to sound or light along with his headaches, and further reported to take two tablets on an as needed basis for the pain.  The Veteran also noted that he has to lie down for approximately two to three hour stretches before the headaches decrease in intensity.  In addition, the Veteran reported to experience seizures two to three times a month, with fleeting dizziness beforehand.  The Veteran described a moderate level of fatigue, denied any balance issues, and reported to have intermittent periods of memory loss that can last for two to three days at a time.  According to the Veteran, he is able to do a crossword puzzle at times, and at other times he cannot do anything.  The Veteran also reported to experience decreased attention, difficulty concentrating, difficulty with executive functions, to include speed of information processing, goal setting, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  

The Veteran denied any speech or swallowing difficulties, any expressive aphasia, difficulty with articulation due to injuries to his mouth, and aspiration due to difficulty swallowing.  The Veteran also denied any bowel or bladder problems, commenting that he voids three times at night, and approximately five to six times during the day.  He denied any incontinence, dysuria and hesitancy.  With regard to any psychiatric symptoms, the Veteran reported to experience mood swings, anxiety, and depression.  He denied having any suicidal and/or homicidal ideations.  The Veteran stated that his vision had been corrected to 20/20, but did report blurred vision with his headaches.  He also reported to have hearing problems along with intermittent tinnitus in the left ear that lasts for two minute durations and occurs once or twice a week.  The Veteran denied experiencing a decreased sense of taste or smell.  

With regard to whether the Veteran experiences any neurobehavioral symptoms, the Veteran reported to experience irritability and restlessness.  However, he denied any symptoms of autonomic dysfunction, such as heat intolerance or excess or decreased sweating.  He also denied any other symptoms, to include symptoms due to endocrine dysfunction or cranial nerve dysfunction.  The Veteran reported that he is unemployed as a result of his TBI and seizures.  Based on the discussion with, as well as the evaluation of the Veteran, the examiner diagnosed the Veteran with having a TBI with residuals of seizures.  According to the examiner, the Veteran is not able to drive due to his grand mal seizures.  The examiner recommended that the Veteran undergo neuropsychiatric testing, and further noted that a mental disorder is present, and that the Veteran should undergo a mental health evaluation.  

During his January 2011 hearing, the Veteran testified that he experiences seizures on a weekly basis which can last at least one minute in duration.  He also noted to take medication for his seizures twice a day.  According to the Veteran's acquaintance, the Veteran no longer does anything, other than stay at home and watch television, as a result of his seizure disorder.  

The Veteran was afforded another VA TBI examination in June 2011, at which time, he provided his medical history and stated that he is unable to find employment due to his seizure disorder and the fact that he can no longer drive as a result of this disorder.  According to the Veteran, after his in-service motor vehicle accident and the treatment he received for his resulting injuries, he was discharged from service, and returned home to recuperate.  The Veteran stated that his first seizure was in 1986, and he started using drugs in 1986 in the form of snorting cocaine.  According to the Veteran, he longer uses drugs.  When asked to describe the severity of his TBI, the Veteran reported to experience memory problems, seizures and headaches.  The Veteran also reported to have some speech impairment and difficulty organizing his thoughts, and added that he repeats himself but has no problems communicating with some hesitation.  According to the Veteran, his headaches are located in the frontal region of his head, and occur every other day.  He further reported to experience dizziness, but did not address whether he had vertigo or not.  The Veteran also described a generalized weakness, ongoing fatigue, and malaise, but noted that he is able to ambulate with no assistive device and does not experience any balance problems.  His memory impairment was described as moderate in nature, and his attention span, ability to concentrate, and goal-setting skills were shown to be poor.  The Veteran reported difficulty with executive function, adding that although he has difficulty with information processing, if it is something that is of interest to him, he can do it.  The Veteran denied any swallowing difficulties, but did note that he slurs when he talks.  Any pain experienced by the Veteran was attributed to his back pain and his headaches.  The Veteran denied experiencing any bowel or bladder problems, but did report to have psychiatric problems in the form of mood swings, anxiety and depression.  The Veteran also reported to have double vision before the onset of one of his seizures.  According to the Veteran, he experiences seizures once a week, and takes medication for these episodes.  The Veteran denied experiencing hypersensitivity to sound or light, neurobehavioral symptoms, or symptoms of autonomic dysfunction, such as heat intolerance, or excess or decreased sweating.  

On physical examination, the Veteran demonstrated good muscle movement produced against some resistance, but not against "normal" resistance.  The Veteran was also shown to have good muscle tone, his deep tendon reflexes were 2+, and his Babinski sign was downward.  The Veteran's sensation was intact to monofilament and vibratory sense, and he was not shown to have any abnormalities in his gait, nor any tremors, incoordination or spasticity tandem gait.  The autonomic nervous system was clear for any abnormalities, and the cranial nerves were shown to be intact.  With respect to the Veteran's cognitive impairment, the Veteran underwent a Mini-Mental State Examination (MMSE), and was shown to have a perfect score of 30.  The Veteran's skin and endocrine system were clear for any abnormalities and he was not show to have any autonomic dysfunction.  

With respect to the facets of cognitive impairment and other residuals of TBI not otherwise described, the Veteran's judgment was described as mildly impaired, his social interaction was routinely appropriate and good, and he was always oriented to person, time, place and situation.  In addition, the Veteran's motor activity as well as his visual spatial orientation was shown to be normal.  With respect to whether the Veteran had subjective symptoms, it was noted that he had three or more subjective symptoms that interfere with his work, to include intermittent dizziness "quite often," daily mild to moderate headaches, and fatigability.  The Veteran's neurobehavioral effects were manifested by occasional irritability, and lack of motivation, and it was noted that he could communicate by spoken and written language, as well as comprehend spoken and written language.  In addition, the Veteran's consciousness was described as normal.  

It was noted that a recent computed tomography (CT) scan of the brain was performed in June 2011 and revealed mild volume loss, but no acute intracranial abnormality.  Report of the 2004 electroencephalogram (EEG) was shown to be abnormal due to moderate generalized slowing.  The Veteran underwent another EEG in 2007, the results of which showed 8-9 Hertz (Hz) activity in the posterior leads with low amplitude activity, no gross asymmetry between the hemisphere, no sleep rhythms, and no epileptiform discharges or seizures.  The Veteran was shown to have a probable normal awake EEG.  Based on the examination findings, the Veteran was diagnosed with having seizure disorder status-post TBI.  According to the examiner, he or she is unable to determine which emotional/behavioral signs and symptoms are part of a co-morbid mental disorder and which represent residuals of TBI.  

The remaining VA treatment records reflect that the Veteran continued receiving treatment and care for his TBI residuals.  During a June 2012 VA treatment visit, the Veteran stated that he is continuing to cope with his ongoing TBI/memory issues.  He underwent a CT scan of the head in July 2012, the results of which were clear for any acute intracranial abnormalities.  

During his April 2013 hearing, the Veteran testified that his TBI residuals had continued to worsen.  He also provided testimony regarding his memory problems, headaches and seizures that he attributed to his service-connected TBI.  According to the Veteran, he never knows when these seizures will occur, as they are unpredictable and can occur at any moment.  The Veteran further asserted that he can no longer drive as a result of these seizures.  

The Veteran was afforded another VA TBI examination in October 2013, at which time it was noted that he last worked as a machinist in 2004, a job he had worked at for seven years, before being laid off.  According to the VA examiner, the Veteran's strongest performance was on the task of visual attention to pictorial detail.  Most of his cognitive abilities, including verbal memory, visual processing, cognitive set-shifting, figural and lexical fluency, object naming, visuo-motor construction, verbal abstraction, and attention to auditory numerical sequences, were average.  The Veteran's low average skills include category fluency, visual memory, visual learning of codes, remote knowledge, social judgment, and sequential social reasoning.  Despite having apparent ambidexterity, the Veteran's fine motor coordination with his left hand was superior to that of his right hand.  The examiner also noted that the Veteran demonstrated significant difficulty applying abstract problem-solving strategies on such task.  In addition, it was noted that a self-reported measure of depressive symptoms revealed mild emotional distress.  According to the examiner, at present, the Veteran's ability to use environmental feedback to problem solve is variable as he cannot identify the correct problem-solving strategy relatively quickly and struggles to correct himself.  The Veteran also evidences mild impulsivity in responding, which can also interfere with his decision-making and behavior.  According to the examiner, although some of the Veteran's responses have a concrete quality to them, there is no evidence of gross cognitive disturbance that would account for his difficulty maintaining a stable social situation or job once comfortable and adjusted to the novelty of the task.  

Upon evaluating facets of TBI-related cognitive impairment and subjective symptoms of TBI, the examiner found objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  It was noted that the Veteran had trouble remembering names, directions, and has a conservator that helps manage his money.  The examiner also noted that the Veteran's judgment was moderately impaired, noting that the Veteran had trouble paying his rent, lives with his girlfriend but does not contribute and instead uses her money to buy drugs and clothes.  The examiner described the Veteran's social interaction as occasionally inappropriate, noting that the Veteran tends to isolate himself and interacts with few others.  The Veteran was always oriented to person, place, time and situation and his motor activity was shown to be normal.  In addition, the Veteran's visual spatial orientation was described as mildly impaired, in that the Veteran occasionally gets lost in unfamiliar surroundings, has difficulty readings maps or following directions, and is able to use assistance devices such as a GPS.  The examiner noted that the Veteran has subjective symptoms that do not interfere with work in the form of mild or occasional headaches, and mild anxiety.  Specifically, the Veteran reportedly experiences headaches and periods of lightheadedness with a sudden change in position that he feels is related to some of his medication.  The examiner noted that the Veteran experiences one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days, or that occasionally require supervision for safety of self or others.  The examiner further noted that the Veteran is able to communicate by spoken and written language and can comprehend spoken and written language.  In addition, the Veteran's level of consciousness has been shown to be normal.  

When asked whether the Veteran had any subjective symptoms, or any mental, physical or neurological conditions or residuals attributable to a TBI, the examiner marked that he did, and determined that the Veteran's seizures, headaches, and a mental disorder were attributable to his TBI.  It was noted that the July 2012 CT scan report was absent any acute intracranial abnormalities.  The examiner further reviewed results of the March 2004 and June 2001 EEG reports, both of which were described as abnormal due to moderate generalized slowing.  Report of the December 2007 EEG report reflected a probable normal awake EEG.  With regard to whether the Veteran's TBI residuals impact his ability to work, the examiner stated that they did, and explained that the Veteran has difficulty interacting with others, an impaired memory and ability to concentrate, as well as frequent headaches and seizures that limit his activity.  According to the examiner, the Veteran's TBI residuals, coupled with a history of substance abuse and multiple MVAs post-service all likely contributed to his functional decline.  The examiner was unable to determine to what degree each contributed to his TBI residuals without resorting to speculation.  The examiner further noted that the Veteran had moderate functional impairment as a result of the residual effects of TBI with associated headaches and seizure disorder.  

The Veteran was subsequently afforded a VA psychiatric examination to determine the nature and etiology of his psychiatric disorder.  During the evaluation, the examiner diagnosed the Veteran with having polysubstance dependence in partial remission, and cognitive disorder not otherwise specified (NOS).  With regard to the diagnosed polysubstance dependence, the examiner noted that he had evaluated the Veteran in 2003, and opined at the time that the Veteran did not suffer from a mental illness related to military service, with the possible exception of contribution of TBI to impairments in social and vocational function, though it was noted that substance abuse was "more likely" the primary cause with TBI as a "possible" contributor.  The examiner attributed the Veteran's cognitive disorder to multiple causes, including but not limited to chronic drug and alcohol use, a history of multiple head injuries and the seizure disorder.  The examiner noted that the Veteran had a score of 30 on the MMSE, but presented with poor attention to life management and money - a pattern resulting in the August 2010 VA examiner's determination that the Veteran was not competent to manage his financial affairs.  According to the examiner, it was not possible to differentiate what portion of each symptom was attributable to each diagnosis, as the cognitive disorder cannot be separated from chronic substance use and its acute and long-term sequelae.  The examiner further noted that it was not possible to differentiate between the symptoms attributable to the TBI residuals, as opposed to the separate psychiatric disorders given the Veteran's history of substance abuse dating to his adolescence, along with multiple TBIs both during his youth and since service.  

Upon reviewing the Veteran's medical history, the examiner noted that the record revealed multiple alcohol detoxes, but no inpatient psychiatric treatment or consistent outpatient follow-up care.  The Veteran reported heavy alcohol and drug abuse during his youth, including the use of narcotics, LSD, marijuana and other drugs.  The record also documents continued heavy drug and alcohol use throughout the years.  During the evaluation, the Veteran exhibited signs of mild memory loss, such as forgetting names, directions or recent events; a flattened affect; impaired judgment; impaired abstract thinking; and neglect of personal appearance and hygiene.  Based on his evaluation of, as well as his discussion with the Veteran, the examiner diagnosed the Veteran with having a cognitive disorder that is at least as likely as not related to multiple causal factors, including multiple head injuries, chronic substance dependence, and his service-connected seizure disorder.  According to the examiner, these causal factors cannot be meaningfully separated and thus to attribute his cognitive disorder primarily to service-connected TBI residuals would require resorting to speculation.  The examiner further found that it cannot be concluded with a 50/50 or greater likelihood that his cognitive disorder was permanently worsened beyond its natural progression due to the residual effects of his service-connected condition without resorting to speculation.  

The Board finds that in this case, the clinical evidence throughout the entire duration of the appeal more closely approximates the level of impairment contemplated by a 70 percent rating.  As will be explained below, the Board finds that the Veteran's disability has been manifested by a level 3 impairment by the facet of memory, attention, concentration, and executive functions under the Cognitive Impairment Table.  

First, with regard to physical dysfunction, the Board notes that he Veteran has already been assigned a separate compensable rating for his seizure disorder that is associated with TBI.  See December 2013 rating decision.  The rating for this disability has not been appealed, and is therefore not before the Board.  

With regard to emotional/behavior dysfunction resulting from TBI, the Board notes that this area of dysfunction is to be rated under the same schedule for mental disorders, but when there is no diagnosis of a mental disorder, emotional/behavioral symptoms should be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Here, the June 2011 VA examiner noted that he was unable to determine which emotional/behavioral signs and symptoms were part of a co-morbid mental disorder, and which represented residuals of TBI.  It was recommended that the Veteran undergo a separate mental health evaluation to better determine this.  Although he was scheduled for VA examinations in August 2012 and September 2012, letters sent to the Veteran to notify him of the date and time of these examinations were deemed undeliverable, and the examinations were subsequently cancelled because the RO could not provide appropriate notification to the Veteran.  Pursuant to the September 2013 Board remand, the Veteran did undergo a mental evaluation in October 2013, and as noted above, he was diagnosed with having polysubstance dependence in partial remission and cognitive disorder NOS.  The examiner did not diagnose the Veteran with an additional mental disorder beyond these diagnoses.  As a result, the Board shall restrict its discussion and analysis on this issue to the Veteran's cognitive dysfunction and physical dysfunction.  

As an initial matter, the Board acknowledges the October 2013 VA mental examination report, wherein the examiner indicated that he could not differentiate between the symptoms attributable to the Veteran's cognitive disorder and the symptoms attributable to his polysubstance dependence.  The examiner further stated that he could not differentiate between the symptoms due to his TBI residuals and the symptoms attributable to the other diagnosed disorders.  When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of Mittleider, and given that the Veteran's cognitive disorder has been related, in part, to the Veteran's in-service TBI, the Board has attributed all potentially service-connected symptoms to his service-connected TBI disability in determining that an evaluation of 70 percent is warranted.  

Specifically, for the facet memory, attention, concentration, and executive functions, level 3 impairment is appropriate.  The medical evidence dated during this time period reflects objective findings of moderate impairment in memory, attention, concentration or executive functions resulting in moderate functional impairment.  Indeed, at the August 2009 VA examination, the Veteran described intermittent periods of memory loss, and recounted episodes wherein he has gone into a store only to forget why he was there, as well as periods in which he is incapable of completing an activity he could easily do before, such as a crossword puzzle.  The Veteran described his memory loss as moderate to severe in nature, and noted that these problems can last for 2-3 days in duration.  The Veteran further noted to have decreased attention, difficulty concentrating and difficulty with executive functions.  The Board finds the Veteran credible with respect to his assertions and recollections.  Although the examiner determined that the medical evidence demonstrated objective findings of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment, she only relied on the objective findings, and does not appear to have taken the Veteran's lay assertions into consideration when reaching this assessment.  Also, at the August 2010 VA examination, which was conducted to evaluate the Veteran's competency to manage his funds, the examiner noted that the Veteran's thought process was tangential, circumstantial and overall difficult to follow, and described his thought content as vague.  Indeed, when asked the similarity between an apple and pear the Veteran responded that there were no similarities.  According to the examiner, the Veteran did not appear competent to manage his own funds.  The examiner further found that the Veteran exhibited poor concentration, an irritable mood and poor frustration tolerance.  Moreover, the Veteran continued to express problems with his memory throughout the years, and at the June 2011 VA examination, the examiner determined that the medical evidence showed objective findings of mild to moderate impairment in memory, attention, concentration or executive functions resulting in mild to moderate impairment.  Furthermore, the Veteran underwent a mental health assessment during a July 2013 VA outpatient visit, at which time the treatment provider determined that the Veteran had variable mental functioning when it came to attention and concentration, and further described the Veteran's insight as variable.  In light of these findings, and the Veteran's credible assertions, the Board resolves reasonable doubt in favor of the Veteran in finding that the Veteran's facet of memory, attention, concentration, and executive functioning has been manifested by impairment consistent with level 3 impairment.  

However, the Board concludes that a rating in excess of 70 percent is not warranted.  As previously explained, the next higher rating of 100 percent under Diagnostic Code 8045 requires that "total" be the level of evaluation for one or more facets.  As noted above, at the October 2013 VA examination, the examiner noted there to be objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  The multiple VA reports during this time period show that the Veteran met the criteria for no higher than level 3 for any facet according to the Cognitive Impairment Table.  Indeed, the highest level of impairment indicated by the August 2009 VA examiner's findings correlate to no more than level 2 impairment for the facet of neurobehavioral effects; level 1 impairment for the facets of judgment and subjective symptoms; and level 0 impairment for the facets of social interaction; orientation; motor activity; and visual spatial orientation.  The highest level of impairment reflected by the June 2011 VA examiner's findings equate to no more than level 2 impairment for the facet of subjective symptoms; level 1 impairment for the facet of judgment; and level 0 impairment for the facets of social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, and communication.  Finally, the October 2013 VA examiner's findings correlate to no more than level 2 impairment for the facet of judgment; level 1 for the facets of social interaction, and visual spatial orientation; and level 0 for the facets of orientation; motor activity; subjective symptoms; neurobehavioral effects; and communication.  The June 2011 and October 2013 findings show the highest level of impairment of 3 for the facet of memory, attention, concentration, and executive functioning.  As no VA examiner has opined that the Veteran met the criteria for a level of "total" for any of the facets according to the Cognitive Impairment Table, a rating in excess of 70 percent is not warranted at any time during the appeal.  Additionally, his VA treatment records and examination reports do not show symptoms tantamount to a "total" evaluation for any of the facets.  Thus, for the period on appeal, the Board finds that no more than a 70 percent rating is warranted for the service-connected residuals of TBI.  

The Veteran has also reported to experience ongoing headaches as a result of his service-connected TBI, and likened these headaches to migraines at the August 2009 VA examination.  According to the Veteran, these headaches occur two to three times a week, and are sharp and throbbing in nature.  At the June 2011 VA examination, the Veteran reported that his headaches occur on a regular basis, and are located in the frontal region of his head.  The October 2013 VA examiner evaluated the nature and severity of the Veteran's headaches, during which time, the Veteran reported a chronic history of headaches since his in-service TBI, and noted that although he had previously experienced these headaches twice a month, he was now experiencing them twice a week.  The Veteran described the pain as a pulsating and throbbing head pain located on both sides of the head, and stated that these headaches occur after his seizures, resolve with rest, and sometimes require Motrin for relief.  It was also noted that the Veteran experienced sensitivity to light and sound during his headaches.  According to the Veteran, his headaches last less than one day in duration.  When asked whether the Veteran had characteristic prostrating attacks of migraine headache pain and/or non-migraine headache pain, the examiner indicated that he did not.  Based on her evaluation of the Veteran, the examiner diagnosed the Veteran with post-traumatic headaches that are at least likely as not related to his TBI.  According to the examiner, the Veteran has mild functional impairment when symptomatic.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2008); see also Esteban, supra.  

In light of the medical evidence of record, the Board finds that the Veteran is entitled to a separate noncompensable evaluation for his headaches which are attributed to his service-connected residuals of TBI, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, migraine headaches with less frequent attacks are assigned a non-compensable disability rating.  Where the evidence shows that the migraine headaches occur with characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent disability rating is assigned.  Where migraine headaches occur with characteristic prostrating attacks occurring on an average of once a month over the last several months, a 30 percent disability rating is appropriate.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Although the Veteran has reported to experience these headaches twice a week, the examiner indicated that such headaches were not manifested by characteristic prostrating attacks of migraine or non-migraine headache pain, symptoms which are required for a compensable rating.  As such, a compensable rating for the Veteran's headaches is not warranted.  

Furthermore, there is no competent evidence of record that the Veteran's TBI causes motor and sensory dysfunction; hearing loss and tinnitus; loss of sense of smell and taste; gait; coordination, or balance problems; speech or other communication difficulties; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; or endocrine dysfunctions.  

Although the Veteran reported to have blurred vision during his headaches, it was noted that his vision had been corrected to 20/20.  Furthermore, although the Veteran reported to experience double vision before his seizures, he has not been diagnosed with having a visual disorder as a result of his TBI.  The Veteran was afforded a VA optometry examination in August 2009, at which time he reported to have problems with his eyes ever since his in-service motor vehicle accident.  According to the Veteran, the tear ducts on his left side no longer work, and as a result, he has constant tearing in his left eye.  Upon examination, the Veteran's visual acuity for distant objects without correction was 20/20-1 in the right eye, 20/20-3 in the left eye, and 20/20-1 in both eyes.  His visual acuity at distance with correction was 20/20 in the right eye, left eye, and both eyes together.  In addition, his visual acuity at near without correction was 20/120 in the right eye, the left eye, and for both eyes, and his visual acuity at near with correction was 20/20 in the right eye, left eye, and both eyes.  Based on his or her evaluation of the Veteran, the examiner assessed the Veteran with "dry eye and chronic tearing 2'" and determined that said disorders are more than likely in part related to his in-service injury.  The Board notes that the Veteran has already been service-connected for residuals, fractured cheekbones with left eye tear duct blockage.  See July 1986 rating decision.  Therefore, any current visual impairment stemming from the Veteran's in-service accident has already been addressed, and is being compensated for as part of his residuals of fractured cheekbone disability.  Therefore any separate compensation for this same visual impairment would constitute pyramiding under 38 C.F.R. § 4.14 (2014).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions under 38 C.F.R. § 3.321(b)(1).  The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

New and material evidence having been received sufficient to reopen the previously denied claim for service connection for major depressive disorder, this portion of the Veteran's appeal is granted.

An increased rating of 70 percent, but no higher, for the service-connected residuals of TBI is granted for the entire duration of the appeal, subject to laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran contends that his depression is due to his period of service, and/or secondary to his service-connected residuals of his TBI.  During his April 2013 hearing, the Veteran attributed his depression to his in-service motor vehicle accident and the ensuing medical difficulties he endured during his treatment, as well as the pain and discomfort he has experienced since.  According to the Veteran, his depression stems from the trauma associated with this accident and he isolates himself and experiences nightmares as a result of his depression.  

As noted above, the medical evidence of record reflects that the Veteran has been diagnosed with having depression throughout the appeal.  Results from the July 2013 mental health evaluation reflected an assessment of depression NOS, and the Veteran scored 17 on the Beck Depression Inventory-II, which warranted treatment for depression.  However, at the October 2013 VA psychiatric examination, the examiner only diagnosed the Veteran with having polysubstance dependence and a cognitive disorder NOS.  Although he reviewed the medical records reflecting an earlier diagnosis of depression, and addressed these findings, he did not reconcile these findings with his own conclusion - that the Veteran only had diagnoses of polysubstance dependence and cognitive disorder NOS.  

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  As such, even if the Veteran's depression may have since resolved since filing his claim in January 2003, this does not relieve the examiner of his or her obligation to address the Veteran's history of depression and determine the nature and etiology of this disability since service and during the pendency of her claim.  Thus, the Board finds that another medical examination and opinion which considers all of the evidence of record, and which provides an etiological opinion with sufficient rationale and explanation regarding the Veteran's depression, is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist to determine the nature and etiology of any depression present.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the October 2008 VA screening test results which were positive for moderate depression, as well as the July 2013 VA mental health evaluation, reflecting a diagnosis of depression NOS.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of major depressive disorder.  For any depression diagnosed on examination, and/or during the pendency of the appeal which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service.  In answering this question, the examiner should address any lay assertions by the Veteran indicating that he has experienced ongoing depression since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that the Veteran's depression is not related to his military service, the examiner should then provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any depression, was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected residuals of TBI.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner should provide a complete rationale upon which all his or her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).   

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






     ___________________________                 ___________________________
               J.A. MARKEY 	 		VITO A. CLEMENTI
             Veterans Law Judge, 		      Veterans Law Judge,
            Board of Veterans' Appeals		       Board of Veterans' Appeals



___________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


